Bloodworth, J.
The evidence is conflicting. The jury rendered a verdict of guilty, which the trial judge refused to set aside. It can not be said that the verdict is without evidence to support it. This court, *92therefore, is without power to set it aside on the general grounds of the motion for new trial.
Decided November 20, 1918.
Accusation of misdemeanor; from city court of Carrollton_ Judge Beall. July 2, 1918.
Emmett Smith, for plaintiff in error.
Willis Smith, solicitor, contra.

■Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.